AFFIRM; Opinion Filed October 3, 2019




                                              In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01522-CR

                              JOHN JAMES OBIOLS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81527-2017

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                   Opinion by Justice Carlyle
       John James Obiols appeals from his convictions after pleading guilty to multiple counts of

sexual assault of a child and indecency with a child involving sexual contact. The trial court

sentenced Obiols to fifteen years of imprisonment. Obiols’s attorney has filed a brief meeting the

requirements of Anders v. California, 386 U.S. 738 (1967), in which he concludes that Obiols’s

appeal is wholly frivolous and without merit. The brief presents a professional evaluation of the

record and shows why, in effect, there are no arguable grounds for an appeal. See High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to Obiols, and we advised Obiols

of his right to file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.
2014) (noting appellant has right to file pro se response to Anders brief filed by counsel). Obiols

did not file a response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit, finding nothing in the record that might arguably support

the appeal. We therefore affirm the trial court’s judgment.




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
181522F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN JAMES OBIOLS, Appellant                     On Appeal from the 219th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-01522-CR         V.                    Trial Court Cause No. 219-81527-2017.
                                                  Opinion delivered by Justice Carlyle.
 THE STATE OF TEXAS, Appellee                     Justices Pedersen, III and Reichek
                                                  participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 3rd day of October, 2019.